Case 1:14-cv-08979-JGK Document 134 Filed 08/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BISHME AYERS,
14-cev-8979 (JGR)
Plaintiff,
ORDER

 

- against -
CITY OF NEW YORK, HT AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

For the reasons explained on the record at the
teleconference held on August 4, 2021, the parties’ motions in
limine are decided as indicated therein.

The Clerk of the Court is directed to close docket numbers
116, 126, and 131.

SO ORDERED.

Dated: New York, New York COON
August 4, 2021 Ne . Ke 4
os ay. oS st

 

i John G, Koeltl
United States District Judge

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DATE FILED: 7/7/20

 

 

 

 

 

 
